
	

113 HR 1834 IH: 21st Century Great Outdoors Commission Act
U.S. House of Representatives
2013-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1834
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2013
			Mr. Grijalva
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish a bipartisan 21st Century Great Outdoors
		  Commission to assess the use, value, job creation, and economic opportunities
		  associated with the outdoor resources of the public lands and other land and
		  water areas of the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 21st Century Great Outdoors Commission
			 Act.
		2.Establishment of
			 commissionThere is
			 established in the legislative branch a bipartisan 21st Century Great Outdoors
			 Commission to assess the use, value, job creation, and economic opportunities
			 associated with the outdoor resources of the public lands and other land and
			 water areas of the United States, and for other purposes. The outdoor resources
			 of the public lands and other land and water areas of the United States confer
			 enormous benefits on the people of the United States including providing clean
			 water as well as economic benefits.
		3.FindingsThe Congress finds the following:
			(1)Current research
			 indicates that changing demographics, impacts of climate change, lack of public
			 access, and funding shortfalls create challenges for land and recreation
			 managers. The research also affirms that outdoor resources present
			 opportunities for job creation and economic development.
			(2)Outdoor recreation
			 is responsible for more than $646,000,000,000 in direct consumer spending,
			 generates more than $80,000,000,000 in Federal, State, and local taxes and
			 supports more than 6,100,000 American jobs.
			(3)Outdoor recreation
			 opportunities are critical to the Nation’s 46,800,000 hunters and anglers who
			 generate at least 33,700,000,000 in economic activity nationwide.
			(4)Outdoor recreation
			 promotes better mental and physical health for children. Research shows that
			 spending time outside enhances fitness and improves academic
			 achievement.
			(5)Therapeutic and
			 adaptive recreation programs provide invaluable benefits to disabled and
			 injured veterans. These programs not only aid in physical recovery but also
			 help to address mental health issues, such as post-traumatic stress disorder,
			 and other afflictions suffered by wounded warriors.
			(6)It has been
			 increasingly clear that land and water available for outdoor recreation also
			 has other benefits to society including the protection of water resources, the
			 conservation of fish and wildlife habitat, protection of communities from
			 natural hazards such as flooding and storms, reduction in air pollution and
			 sustaining rural land uses such ranching, farming, and forest
			 management.
			(7)The 2010 Census
			 reports that four out of five Americans now live in urban or metropolitan
			 areas, making the need for safe and accessible close-to-home
			 outdoor recreation opportunities more important than ever.
			(8)The American
			 people have benefitted from two federally initiated national reviews of outdoor
			 recreation resources in the latter half of the twentieth century. The Outdoor
			 Recreation Resources Review Commission, established by legislation and signed
			 by President Eisenhower in 1958, issued its report in 1962, which led to the
			 passage of several landmark conservation and outdoor recreation laws. The
			 President’s Commission on Outdoor Recreation, established by Executive order by
			 President Reagan and Chaired by then Governor Lamar Alexander, issued its
			 report in 1987, the findings of which solidified the importance of our Nation’s
			 outdoor recreation laws and further recognized the value of partnerships and
			 cooperation in ensuring outdoor recreation opportunities for all Americans. The
			 21st Century Great Outdoors Commission established in this Act will build upon
			 this foundation of existing conservation and recreation programs that were
			 created from the previous commissions and will address recreation and
			 conservation needs in 21st century America. Further, it will help guide
			 policies to help meet the demands for outdoor recreation and conservation
			 throughout the Nation.
			(9)The bipartisan
			 Outdoor Resources Review Group, through Resources for the Future, reported on
			 the State of the Great Outdoors in 2009 identifying issues with the supply and
			 financing of outdoor recreation opportunities.
			(10)The Obama Administration launched the
			 America’s Great Outdoors Initiative to develop a 21st century conservation and
			 recreation agenda. The America’s Great Outdoors Initiative led to the Federal
			 Interagency Council on Outdoor Recreation, which strives to support and enhance
			 outdoor recreation access and opportunities on Federal public lands, waters,
			 and shores.
			(11)The bipartisan
			 Western Governors’ Association released a report in 2012 identifying challenges
			 and recommending strategies for providing outdoor recreation experiences in the
			 Western United States.
			(12)It has been over
			 25 years since the last presidentially directed review of America’s
			 conservation and outdoor recreation needs. The people of the United States
			 would benefit from a new federally initiated bipartisan review of American
			 outdoor resources and from policy recommendations including how to maximize the
			 economic opportunities associated with changing use patterns, how differing
			 regions can access American outdoor resources, and how Federal, State, local,
			 and private interests can address existing challenges.
			4.DefinitionsFor the purposes of this Act:
			(1)CommissionThe
			 term Commission means the 21st Century Great Outdoors
			 Commission.
			(2)Outdoor
			 resourcesThe term outdoor resources means the land
			 and water areas and associated resources of such areas in the United States and
			 its territories and possessions, which provide or may in the future provide
			 opportunities for outdoor recreation and enjoyment.
			(3)Outdoor
			 recreationThe term outdoor recreation means use of
			 outdoor resources, both developed and undeveloped, in urban, suburban, and
			 rural areas, including backcountry and dispersed recreation on public
			 lands.
			5.Composition of
			 Commission
			(a)Membership
				(1)In
			 generalThe Commission shall be composed of 11 members, appointed
			 not later than 60 days after the date of the enactment of this Act, as
			 follows:
					(A)Two members who
			 shall be appointed by the Speaker of the House of Representatives.
					(B)One member who
			 shall be appointed by the minority leader of the House of
			 Representatives.
					(C)Two members who
			 shall be appointed by the majority leader of the Senate.
					(D)One member who
			 shall be appointed by the minority leader of the Senate.
					(E)Five members who
			 shall be appointed by the President from among persons who are broadly
			 representative of the people of the United States, only two of which shall be
			 from the President’s political party.
					(2)TermEach
			 member shall be appointed for the life of the Commission.
				(3)VacancyA
			 vacancy in the Commission shall not affect its powers and shall be filled in
			 the manner in which the original appointment was made.
				(b)Compensation
				(1)Per
			 diemEach member of the Commission may be compensated at an
			 amount not to exceed the daily equivalent of the annual rate of basic pay in
			 effect for a position at level IV of the Executive Schedule under section 5315
			 of title 5, United States Code, for each day during which that member is
			 engaged in the actual performance of the duties of the Commission.
				(2)ExpensesWhile
			 away from their homes or regular places of business in the performance of
			 services for the Commission, members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, in the same manner as
			 persons employed intermittently in the Government service are allowed expenses
			 under section 5703(b) of title 5, United States Code.
				(c)Meetings;
			 Quorum; Rules of Procedure
				(1)Initial
			 meetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold its
			 first meeting. At the first meeting, the Commission shall designate a
			 chair.
				(2)Subsequent
			 MeetingsSubsequent meetings shall be held at the call of the
			 Chair.
				(3)QuorumFive
			 members of the Commission shall constitute a quorum, but a lesser number may
			 hold hearings.
				(4)RulesThe
			 Commission may establish rules of procedure for the conduct of the Commission’s
			 business, if such rules are not inconsistent with this Act or other applicable
			 law.
				(d)Advisory
			 CouncilThe Commission shall
			 establish an advisory council to assist the Commission in carrying out its
			 duties. The Advisory Council shall consist of the liaison officers involved
			 with the Federal Interagency Council on Outdoor Recreation, together with 20
			 additional members appointed by the Commission. The Commission shall consider
			 broad-based geographical and interest representation, including citizens
			 involved with local parks and recreation centers, outdoor recreation at the
			 local, State, and Federal levels, public health, local recreation businesses,
			 hunting and fishing activities, other wildlife interests, land conservation,
			 historic, and cultural preservation, and other natural resource-based
			 activities.
			6.Duties
			(a)In
			 generalThe Commission, in its inquiries, findings, and
			 recommendations, shall recognize that—
				(1)present and future
			 solutions to problems of outdoor resources and opportunities are
			 responsibilities at all levels of government, from local to Federal, and of
			 individuals and private organizations;
				(2)lands, waters,
			 forest, rangelands, wetlands, wildlife, and such other natural resources serve
			 multiple purposes; and
				(3)sound planning of
			 resource use for the full future welfare of the Nation must include
			 coordination and integration of multiple uses such as economic development,
			 energy development, recreation, historic preservation, and conservation.
				(b)Specific
			 dutiesThe duties of the Commission are as follows:
				(1)Review and augment
			 existing contemporary research on outdoor resources, including numerous
			 economic studies, and identify areas that have not been thoroughly
			 researched.
				(2)Use existing
			 research to better determine use patterns, expectations, and resource
			 needs.
				(3)Conduct detailed
			 case studies of use, challenges, and successes associated with outdoor
			 resources in every region of the United States to better understand regional
			 opportunities and challenges in urban, suburban, and rural areas. The
			 Commission, working with the Advisory Council, shall determine regional
			 boundaries and case study locations.
				(4)Evaluate existing
			 Federal funding programs to determine how well they can work better to
			 accomplish more conservation and recreation objectives.
				(5)Evaluate the role
			 that the Federal Government plays in preserving and enhancing recreational
			 opportunities and associated regional economies vis-à-vis States, localities,
			 and the private sector.
				(6)Evaluate and
			 identify opportunities, practices, and investment strategies where the
			 conservation of land for outdoor recreation can also serve other needs such
			 as—
					(A)the responsible
			 and effective reuse of relinquished military property for public
			 benefit;
					(B)protection of
			 water resources;
					(C)the conservation
			 of fish and wildlife habitat;
					(D)providing buffers
			 from natural hazards such as storms and floods; and
					(E)sustaining
			 traditional uses of rural land such farming, ranching, and forest
			 management.
					(7)Provide policy
			 recommendations, including recommendations on how to—
					(A)address key
			 challenges such as climate change;
					(B)use outdoor
			 resources to improve health;
					(C)account for the
			 effects of increasing urbanization on outdoor resources and recreation;
					(D)maximize access to
			 recreation for underserved communities, including outdoor programs for youth;
					(E)maximize access to
			 adaptive and therapeutic recreation programs for disabled and injured
			 veterans;
					(F)use recreation to
			 strengthen regional economies;
					(G)preserve regional
			 recreation economies; and
					(H)improve the use of
			 existing funding and programs for conservation and recreation.
					(c)Reports
				(1)Interim and
			 progress reportsThe Commission, on its own initiative or on
			 request of the President or the Congress, shall prepare interim or progress
			 reports on particular phases of its review.
				(2)Final
			 reportNot later than 18 months after the date on which all
			 members of the Commission have been appointed, the Commission shall present a
			 report of its review and its recommendations to the President, Congress, and
			 State Governors. The report and recommendations shall—
					(A)be presented in
			 such form as to make them of maximum value to State, local, and regional
			 entities;
					(B)include
			 recommendations as to means whereby the review may effectively be kept current
			 in the future; and
					(C)include
			 recommendations for the near future and for further action in 2020 and
			 2040.
					7.Powers of the
			 Commission
			(a)ContractingThe
			 Commission may, to such extent and in such amounts as are provided in advance
			 in Acts of appropriation, enter into contracts to enable the Commission to
			 discharge its duties under this Act.
			(b)Information from
			 Federal agencies
				(1)In
			 generalThe Commission is authorized to secure directly from any
			 executive department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality of the Federal Government, information,
			 suggestions, estimates, and statistics for the purposes of this Act. Each
			 department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality shall, to the extent authorized by law,
			 furnish such information, suggestions, estimates, and statistics directly to
			 the Commission, upon request made by the chairman, the chairman of any
			 subcommittee created by a majority of the Commission, or any member designated
			 by a majority of the Commission.
				(2)Receipt,
			 handling, storage, and disseminationInformation shall only be
			 received, handled, stored, and disseminated by members of the Commission and
			 its staff consistent with all applicable statutes, regulations, and Executive
			 orders.
				(c)Assistance from
			 Federal agencies
				(1)General services
			 administrationThe Administrator of General Services shall
			 provide to the Commission, on a reimbursable basis, administrative support and
			 other services for the performance of the Commission’s functions.
				(2)Other
			 departments and agenciesIn addition to assistance under
			 paragraph (1), departments and agencies of the United States may provide to the
			 Commission such services, funds, facilities, staff, and other support services
			 as they determine advisable and as may be authorized by law.
				(d)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
			(e)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as departments and agencies of the
			 United States.
			8.Staff
			(a)In
			 General
				(1)CompensationThe
			 chairman, in accordance with rules agreed upon by the Commission, may appoint
			 and fix the compensation of a staff director and such other personnel as may be
			 necessary to enable the Commission to carry out its functions, without regard
			 to the provisions of title 5, United States Code, governing appointments in the
			 competitive service, and without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of such title relating to classification and
			 General Schedule pay rates, except that no rate of pay fixed under this
			 subsection may exceed the equivalent of that payable for a position at level V
			 of the Executive Schedule under section 5316 of title 5, United States
			 Code.
				(2)Personnel as
			 Federal employees
					(A)In
			 generalThe executive director and any personnel of the
			 Commission who are employees shall be employees under section 2105 of title 5,
			 United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90
			 of that title.
					(B)Members of
			 commissionSubparagraph (A) shall not be construed to apply to
			 members of the Commission.
					(b)DetaileesAny
			 Federal Government employee may be detailed to the Commission without
			 reimbursement from the Commission, and such detailee shall retain the rights,
			 status, and privileges of his or her regular employment without
			 interruption.
			(c)Expert and
			 consultant servicesThe Commission is authorized to procure the
			 services of experts and consultants in accordance with section 3109 of title 5,
			 United States Code, but at rates not to exceed the daily rate paid a person
			 occupying a position at level IV of the Executive Schedule under section 5315
			 of title 5, United States Code.
			(d)Volunteer
			 servicesNotwithstanding section 1342 of title 31, United States
			 Code, the Commission may accept and use voluntary and uncompensated services as
			 the Commission determines necessary.
			9.Nonapplicability
			 of Federal Advisory Committee Act
			(a)In
			 generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 not apply to the Commission.
			(b)Public meetings
			 and release of public versions of reportsThe Commission
			 shall—
				(1)hold public
			 hearings and meetings to the extent appropriate; and
				(2)release public
			 versions of the reports required under section 6(c).
				(c)Public
			 hearingsAny public hearings of the Commission shall be conducted
			 in a manner consistent with the protection of information provided to or
			 developed for or by the Commission as required by any applicable statute,
			 regulation, or Executive order.
			10.Termination of
			 commission
			(a)In
			 generalThe Commission, and all the authorities of this Act,
			 shall terminate 60 days after the date on which the final report is submitted
			 under section 6(c).
			(b)Administrative
			 activities before terminationThe Commission may use the 60-day
			 period referred to in subsection (a) for the purpose of concluding its
			 activities, including providing testimony to committees of Congress concerning
			 its reports and disseminating the final report.
			
